Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on March 7, 2022 in response to the Office action (OA) mailed on December 8,2021 (“the previous OA”). 

In view of applicant’s amendment to claims 1 and 7, the objection to these claims as set forth in the previous OA is withdrawn.  

In view of applicant’s amendment, the 35 USC 112(b) rejection as set forth in the previous OA is withdrawn.

In view of applicant’s cancellation of claim 20, the 35 USC 112(d) rejection to this claim as set forth in the previous OA is moot. 

In view of applicant’s amendments to claims 3, 4, and 21, new rejections under 35 USC 112(a) and 35 USC 112(b) are made. 




Allowable Subject Matter
Claims 1, 2, 5-7, 13, 16-19, and 22-24 are allowed.

The closest prior art to independent claims 1 and 7 is Allen et al. (US 5510190).  Allen discloses silicone-containing release coating composition (“release coating”). The release coating of Allen contains (A) a low viscosity, radiation-curable functional silicone polymer, and (B) a high viscosity silicone polymer (column 1, lines 5-11). 

As to claims 1 and 7, the difference between the claimed invention and the prior art of Allen is that Allen does not teach or suggest a first layer of silicone release coating RC, which is prepared by irradiation of a curable silicone composition C not containing any solvent and comprising, as constituents: (a) a functionalized organopolysiloxane A, and (b) type I photoinitiator P, as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claim 3, this claim recites that the frontal support FR is a “a material derived from cellulose”.  The specification fails to provide support for the recitation “a material derived from cellulose”. It is submitted that the recitation “a material derived from cellulose” can include any and every material derived from cellulose, which is not supported by the specification.  

It is noted that applicant’s specification recites that the frontal support is usually made of a paper.  See 0003 of US Patent Application Publication 20180194976 A1 of the present application (“the published application”).  Accordingly, it is respectfully submitted that applicant replace the recitation “a material derived from cellulose” with “a paper” in claim 3. 

As to claims 4 and 21, these claims recite ratio (weight ratio) of photoinitiator P to organopolysiloxane A of between 1/1000 to 5/100 and between 1/1000 and 3/100, respectively.  The specification fails to provide support for the claimed ratio. 
It is respectfully submitted that applicant replace claim 4 with the following “The self-adhesive multi-layer item as claimed in claim 1, wherein the effective amount of the type I photoinitiator P is between 0.1% and 5% by weight relative to the weight of the functionalized organopolysiloxane A.”   support for examiner’s suggestion can be found in original claim 4 and in paragraph 0120 of the published application. The recitation of claim 21 should be replaced in a similar manner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 3, this claim recites that the frontal support is “a material derived from cellulose”.  It is submitted that recitation it is unclear what specific material are encompassed by the recitation “a material derived from cellulose”.  As such, the meets and bounds of the claim is unclear.  It is respectfully submitted that applicant replace the recitation “a material derived from cellulose” with “a paper” in claim 3. See 0003 of the published application.
Response to Arguments

Applicant’s arguments submitted on March 7, 2022 have been considered but are moot in view of the new ground of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 12, 2022